Citation Nr: 1017606	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  09-40 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Whether the reduction of the Veteran's 40 percent rating 
for bilateral hearing loss to a 30 percent rating, effective 
January 1, 2009, was proper 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1952 to 
October 1953.

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions by Regional Offices (ROs) of the Department of 
Veterans Affairs (VA) in St. Petersburg, Florida.  An April 
2009 rating decision granted service connection for PTSD and 
assigned an initial 10 percent rating, effective from April 
23, 2008.  The Veteran appealed for a higher initial rating 
for this disability.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Additionally, during the pendency of this appeal, a 
Decision Review Officer rating decision increased the 
Veteran's disability rating from 10 to 30 percent, effective 
April 23, 2008.  However, as this grant during the pendency 
of this appeal does not represent a total grant of benefits 
sought on appeal, the claim for an increase rating remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Regrettably, the Board must remand the issue of whether the 
reduction of the Veteran's rating for bilateral hearing loss 
was proper to the RO via the Appeals Management Center (AMC) 
for further development and consideration.  


FINDING OF FACT

The Veteran's PTSD does not cause occupational and social 
impairment with reduced reliability and productivity.




CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 30 
percent for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative; prior analysis determining that 
all VA notice errors are presumptively prejudicial was 
rejected.  

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  

The Veterans Court further held in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that for an increased-compensation 
claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F. 3d 
1270 (Fed. Cir. 2009) the Federal Circuit vacated and 
remanded important respects of the Veterans Court's holding 
below.  Significantly, the Federal Circuit concluded that 
"the notice described in 38 U.S.C. § 5103(a) need not be 
Veteran specific."  Similarly, "while a Veteran's 'daily 
life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper claim adjudication."  Thus, 
the Federal Circuit held, "insofar as the notice described by 
the Veterans Court in Vazquez-Flores requires the VA to 
notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments."  Vazquez, 
2009 WL 2835434, at 10.  Other holdings in Vazquez-Flores v. 
Peake regarding curing prejudicial deficiencies in timing or 
content remain intact.  

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in May and 
October 2008 and May 2009.  The letters informed him of the 
evidence required to substantiate his claim and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  Note also that these letters complied with Dingess 
by discussing the downstream disability rating and effective 
date elements of the claim - keeping in mind his claim 
initially arose in the context of him trying to establish his 
underlying entitlement to service connection, since granted.  
In cases, as here, where an increased-rating claim arose in 
another context - namely, the Veteran trying to establish 
his underlying entitlement to service connection, and the 
claim was subsequently granted and he has appealed a 
downstream issue such as the initial disability rating 
assigned, the underlying claim has been more than 
substantiated, it has been proven.  The purposes of § 5103(a) 
notice has been fulfilled.  See Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  In any event, here, as mentioned, the 
Veteran was provided the additional Dingess notice concerning 
the downstream disability rating and effective date elements 
of his claim.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his available service medical 
records (STRs) and VA treatment records, and arranged for a 
VA compensation examination initially to assess the etiology, 
then severity, of his PTSD.  When STRs are lost or missing, 
VA has a heightened obligation to satisfy the duty to assist.  
In this case, the RO has verified that the Veteran's STRs are 
unavailable.  Under these circumstances, the United States 
Court of Appeals for Veterans Claims (Court) has held that VA 
has a heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision ...."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, however, either in favor of the claimant or 
against VA, arises when there are lost or missing service 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (Court declined to apply "adverse presumption" 
against VA where records had been lost or destroyed while in 
Government control because bad faith or negligent destruction 
of the documents had not been shown).  In this case, since 
the RO has attempted to obtain the Veteran's missing STRs, 
there is no basis for any further pursuit of STRs.  38 C.F.R. 
§ 3.159(c)(2) and (3).  The Board emphasizes that service 
treatment records are of far more importance when determining 
whether the Veteran was entitled to service connection.  
Service connection has been granted, and the issue before the 
Board on appellate review is the severity, not etiology, 
of his PTSD, so the STRs concerning his military service 
would do little to address this determinative issue, even if 
they were available for consideration.  

In particular, any missing STRs would have little importance 
insofar as determining whether the Veteran is entitled to a 
higher initial disability rating for his PTSD because, in 
making this determination, the Board looks instead to the 
evidence generated since the effective date of the award - 
which, again, here, is April 23, 2008.  See Fenderson, 12 
Vet. App. at 125-26.

Further, there is no competent medical evidence that 
demonstrates a worsening of the Veteran's PTSD since the 
December 2008 VA examination or the February 2009 addendum.  
The Veteran has not provided any communication since the 
December 2008 VA examination and February 2009 addendum that 
alleges any increase in severity.  Additional examination to 
reassess the severity of his PTSD is not required.  There is 
sufficient evidence, already of record, to fairly decide his 
claim insofar as assessing the severity of the condition.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 
7 Vet. App. 517, 526 (1995).  Therefore, the Board finds that 
VA has complied with the duty-to-assist requirements.  
38 U.S.C.A. § 5103A.  

II.  Entitlement to an Initial Rating Higher than 30 Percent 
for PTSD

Since the Veteran's claim arises from his disagreement with 
the initial rating assigned following the grant of service 
connection for PTSD in the April 2009 rating decision, some 
discussion of the Fenderson case is warranted.  Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the 
Court noted the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case, as here, in which the Veteran expresses dissatisfaction 
with the assignment of an initial disability evaluation where 
the disability in question has just been service connected.  
In the former situation, the Court held in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the current level of 
disability is of primary importance.  See also, however, 
Hart v. Mansfield, 21 Vet App 505 (2007) (a decision of the 
Court holding that, in determining the present/current level 
of a disability for any increased-evaluation claim, the Board 
must consider whether the rating should be "staged").  
Similarly, where, as here, the Veteran has expressed 
dissatisfaction with the assignment of an initial rating, VA 
also must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim - a practice known as "staged rating."  
Fenderson, 12 Vet. App. 125-126.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1.  

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) provides guidance for the nomenclature employed within 
38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

As mentioned, the Veteran's existing 30 percent rating for 
his psychiatric disorder is under Diagnostic Code 9411, for 
PTSD.  38 C.F.R. § 4.130.  As provided by the VA Schedule for 
Rating Disabilities, a 30 percent disability rating is 
appropriate when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130.  

The next higher rating of 50 percent requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

An even higher 70 percent rating requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The maximum 100 percent rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 
38 C.F.R. § 4.130.  In determining whether the Veteran meets 
the criteria for an increased rating, the Board must consider 
whether the Veteran has deficiencies in most of the following 
areas:  work, school, family relations, judgment, thinking, 
and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board has also considered 
various Global Assessment of Functioning (GAF) scores 
which clinicians have assigned.  A GAF score is a scaled 
rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DSM-IV at 32).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See generally 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning, (e.g., few friends, conflicts with peers 
or 
co-workers)."  Id.  

A GAF score of 61-70 indicates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

Facts and analysis

The evidence of record includes the Veteran's most recent VA 
treatment records from June through August 2009.  These 
treatment records do not refer to the Veteran's symptoms of 
PTSD or treatment for his disorder.  The records reflect that 
the Veteran continues to decline referral to a treatment 
program.

In December 2008, the Veteran underwent a VA compensation 
examination for PTSD.  The examiner noted that the Veteran 
suffers from nightmares in which he is being smothered, or in 
a hole, or relives other actions from the war.  As a result, 
he has a tendency to become violent in his sleep.  The 
Veteran's speech is soft, slow and clear.  He is described as 
"clean and appropriately dressed," "cooperative, friendly, 
relaxed" and his mood is elated, or dysphoric.  He also 
denied suicidal or homicidal ideations.  Furthermore, the 
examiner noted that the Veteran is currently unemployed, 
however, that is because he retired in 1993 from his 
occupation as a truck driver due to his age or duration of 
work.  The examiner also found that the Veteran "is 
experiencing age-related decreased in functioning."  The 
examiner assigned the Veteran a GAF score of 53. 

In February 2009, an addendum was requested in which the 
examiner was asked to determine if the Veteran's PTSD was 
related to his military service.  Taking into consideration 
the above mentioned symptoms, the examiner concluded that the 
Veteran's PTSD signs and symptoms were "transient or mild 
and decrease work efficiency and ability to perform the 
occupational tasks only during periods of significant 
stress."  Additionally, the examiner concluded that the 
decrease in the Veteran's activities was due to his age.  A 
GAF score was not assigned.  

In June 2009, the Veteran underwent neuropsychology 
examination because a question had been raised as to his 
competency.  The Veteran underwent a full battery of testing 
for dementia.  The testing revealed that the Veteran had no 
difficulties with attention, initiation, perseverance, or 
memory tasks.  There was no evidence of dementia or of 
neuropsychological deficit.  The examiner determined that the 
Veteran had normal to above-average scores on all tests when 
compared to age and education-corrected norms, and concluded 
that the Veteran had "more than ample" capacity to make 
both medical and financial decisions on his own behalf.  The 
examiner concluded that the Veteran's severe hearing loss 
"might have led some to think him less than capable."  

In August 2009, the Veteran reported that he was angry about 
questions about his competency.  The Veteran was cooperative, 
attentive, had good eye contact, his affect was appropriate 
to the situation, and cognitive functions were intact.  His 
speech was normal in rate and rhythm and there was no 
tangentiality.  He was oriented.  His judgment and insight 
were good.  A GAF score of 70 was assigned.  

During December 2008 VA examination, the Veteran reported 
that he had been married 53 years.  The Veteran reported that 
he and his wife were very active in their church.  The 
Veteran had children, grandchildren, and great-grandchildren.  
The findings as to the Veteran's neuropsychiatric testing, 
the conclusions of the examiners who examined him in June 
2009 and August 2009, and the GAF score of 70 assigned in 
August 2009, are consistent with a finding that 30 percent is 
the appropriate level of disability for the Veteran's 
condition.  The examination reports provide highly probative, 
competent medical evidence that the Veteran's mental health 
state more closely approximates the criteria for the 
currently-assigned 30 percent disability rating than for any 
higher evaluation.  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.  

The Board recognizes, that, while important, the GAF scores 
assigned in a case, like an examiner's assessment of the 
severity of a condition, are not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the Veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. § 
4.126(a).  In this case, the extent and severity of the 
Veteran's actual PTSD symptoms reported and/or shown are not 
suggestive of the criteria contemplated in the next higher 50 
percent rating, which requires occupational and social 
impairment with reduced reliability and productivity.  The 
Board notes that the GAF of 53 assigned at the time of the 
December VA examination could be consistent with a 50 percent 
evaluation.  However, the February 2009 addendum, the June 
2009 findings, and the GAF score of 70 assigned in August 
2009 are not consistent with a 50 percent evaluation, but 
rather, disclose that the Veteran's PTSD is not of such 
severity as to meet any of the criteria indicative of a 50 
percent evaluation.  

In particular, the Veteran did not manifest a flattened 
affect.  His speech was logical and goal-oriented rather than 
circumstantial, circumlocutory, or stereotyped.  He did not 
report panic attacks, although he did have nightmares and 
intrusive thoughts of combat several times a month and 
occasional claustrophobia.  His only demonstrated difficulty 
in understanding complex commands was related to his severe 
hearing loss.  The neuropsychiatric testing disclosed that he 
did not have impairment of either long-terms or short-term 
memory, and that his judgment and abstract thinking were not 
impaired.  

As previously mentioned, the December 2008 VA examination 
revealed that the Veteran had been married to the same spouse 
for more than 50 years, was active in his church, and 
traveled, and the examiner concluded that the Veteran's age 
made it more difficult to cope cognitively and physically 
with his combat experiences.  Finally, the single GAF score 
of 53, indicative of moderate symptoms, is insufficient to 
warrant an increased rating higher than 30 percent, 
especially in light of the opinion noted in the February 2009 
addendum that the Veteran's symptoms did not impair his 
ability to perform occupational tasks except during periods 
of significant stress.  

Also of importance are the lay statements the Veteran 
submitted in May 2009 to show that he is entitled to a rating 
higher than 30 percent.  These statements are from his son, 
and two friends.  One lay statement stated that the Veteran's 
mental health was actually better than that of some of the 
younger members of the church.  The son and second friend 
both stated that the Veteran was mentally competent.  
Consequently, these lay statements do not support the idea 
that the Veteran suffers from occupational and social 
impairment with reduced reliability and productivity, a s 
required for a higher rating of 50 percent.  

The evidence of record does not support assigning a rating 
higher than 30 percent.  38 C.F.R. § 4.7.  In making this 
determination, the Board has reviewed the Veteran's VA 
treatment records, and the reports of his VA psychiatric 
examination for compensation purposes.  

Overall, the Veteran does not exhibit the type, frequency and 
severity of symptoms required for a higher rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Consequently, 
his psychiatric symptoms and level of occupational and social 
impairment does not warrant an increase.  38 C.F.R. § 4.1.  
The evidence need not show that a Veteran manifests symptoms 
approximating every criterion for a 50 percent evaluation in 
order to warrant a 50 percent evaluation.  However, in this 
case, the Veteran does not meet any criterion for a 50 
percent evaluation, nor does he manifest other symptoms not 
included in the rating criteria which would be commensurate 
with a 50 percent evaluation.  

Since the Veteran's PTSD has never been more than 30 percent 
disabling at any time since April 23, 2008, the date of 
entitlement of his current claim, the Board cannot "stage" 
his rating.  See Hart v. Mansfield, 21 Vet. App. 505.  
Therefore, resolving all reasonable doubt in the Veteran's 
favor, the Board will not increase the rating for service-
connected PTSD greater than 30 percent.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49 (1991).

Extraschedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring this case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the Veteran's disability markedly 
interferes with his ability to work, meaning above and beyond 
that contemplated by his schedular rating (30 percent for his 
PTSD).  See, too, 38 C.F.R. § 4.1 indicating that, generally, 
the degrees of disability specified in the Rating Schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating, itself, is recognition 
that industrial capabilities are impaired).

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest he is not adequately compensated for his disability 
by the regular rating schedule.  His evaluation and treatment 
primarily, if not entirely, has been on an outpatient basis 
- not as an inpatient.  The Board therefore need not refer 
this case for extra-schedular consideration.  Thun v. Peake, 
22 Vet. App. 111 (2008).  See also Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for an initial rating greater than 30 percent for 
PTSD is denied.  


REMAND

In the instant case, the Veteran filed a claim in October 
2007 seeking entitlement to a disability rating higher than 
40 percent for bilateral hearing loss disability.  Following 
a November 2007 VA compensation examination, the RO proposed 
to the Veteran that his rating of 40 percent be reduced since 
VA compensation examination reflected that the Veteran's 
hearing had improved.  In October 2008, the RO again notified 
that the Veteran via letter that it had reduced his 
disability rating from 40 percent to 30 percent, effective 
from January 1, 2009.  Consequently, the Veteran filed a 
timely Notice of Disagreement (NOD) in May 2009 and perfected 
his appeal in October 2009 through filing a VA Form 9.  

The Board notes that the Veteran submitted VA outpatient 
treatment records from January 2007, which show that that the 
VA audiologist re-administered a hearing test to the Veteran.  
It was determined that the results showed a "slight change 
for the worse for frequencies above 1.5 KHz in both ears 
since the November 2005 hearing evaluation."  

In the November 2007 VA compensation examination, a puretone 
threshold average of 68.75 decibels for the right ear and 
67.5 decibels for the left ear.  Further, the speech 
recognition scores for the right and left ears were 72 and 
60, respectively.  The examiner diagnosed the Veteran with 
sensorineural hearing loss of a moderate to severe degree in 
the right ear and sensorineural hearing loss of mild to 
profound degree in the left.  The examiner did not render a 
medical opinion.  In the September 2008 addendum, the 
examiner stated that the above discrepancy between the speech 
recognition scores is not unusual.  

Of particular interest, and the basis for this remand, is the 
fact that both the Veteran's May 2009 Notice of Disagreement 
and his October 2009 VA Form 9 stated that the November 2007 
is "inaccurate for rating purposes" pursuant to 38 C.F.R. 
§ 4.85(a) because the test was conducted with the Veteran's 
hearing aids still in place.  Unfortunately, it is unclear 
from the examiner's report whether the Veteran was instructed 
to remove his hearing aides prior to the commencement of the 
examination as required by 38 C.F.R. § 4.85.  In fact, the 
report does not indicate in any way whether the Veteran was 
wearing his hearing aids.  

The board also notes that the record raises a question as to 
whether the Veteran was able to sustain his "improved" 
hearing, since the record clearly establishes that examiners 
questioned the Veteran's competency.  After extensive 
testing, it was determined that the Veteran had "more than 
ample" capacity to make both medical and financial decisions 
on his own behalf.  The examiner concluded that the Veteran's 
severe hearing loss "might have led some to think him less 
than capable."  This evidence raises a question as to 
whether the improvement in the Veteran's hearing was 
sustained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC shall schedule the Veteran 
for a VA audiological examination to 
assess the nature and severity of his 
service-connected bilateral hearing loss.  
The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences on his claim for 
restoration of his prior 40 percent 
disability rating.  The claims file, 
including a complete copy of this Remand, 
must be made available for review by the 
examiner.  The examination should include 
any diagnostic testing or evaluation 
deemed necessary.

The examiner is asked to specifically note 
that the Veteran has been instructed to 
remove his hearing aids prior to the 
commencement of the audiological 
evaluation and has complied with that 
instruction, as required by 38 C.F.R. 
§ 4.85.  Failure to so instruct the 
Veteran to remove his hearing aids will 
result in an additional remand and further 
delay of a decision on the merits.  

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Tresa M. Schlecht,
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


